Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  December 16, 2014                                                                   Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149073(75)(76)                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 149073
  v                                                          COA: 310649
                                                             Oakland CC: 2011-238930-FC
  RAHIM OMARKHAN LOCKRIDGE,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Wayne County Prosecutor’s
  Office to extend the time for filing a brief amicus curiae is GRANTED. The amicus brief
  submitted on December 12, 2014, is accepted for filing. On further order of the Chief
  Justice, the motion of the Wayne County Prosecutor’s Office to participate in oral
  argument by sharing ten minutes of the Oakland County Prosecutor’s allotted time for
  argument is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 16, 2014